 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3   UNITED STATES OF AMERICA,                           Case No. 2:97-cr-00088-RFB
 4                  Plaintiff,                                    ORDER
 5          v.
 6   RICHARD TRIMMER,
 7                  Defendant.
 8
 9
            On November 14, 2017, this Court granted an Order of Conditional Release under 18
10
     U.S.C. § 4243(f) for Mr. Trimmer to reside at Unlimited Possibilities subject to specified
11
     conditions. ECF No. 163. A petition to revoke Mr. Trimmer’s conditional release was filed on
12
     February 12, 2018, but was later held in abeyance. ECF Nos. 164, 175. Another petition to
13
     revoke Mr. Trimmer’s conditional release was filed on March 12, 2018. ECF No. 177. On
14
     July 5, 2018, this Court held a final hearing on the petition to revoke Mr. Trimmer’s conditional
15
     release. ECF No. 196.
16
            At the July 5, 2018 hearing, Mr. Trimmer demonstrated clear and observable mental
17
     difficulties in terms of comprehension and other cognitive functioning. ECF No. 198. As a
18
     result, the Court questioned whether Mr. Trimmer was competent to understand the charges
19
     against him and assist in his defense. Defense counsel agreed that there were some concerns
20
     with Mr. Trimmer’s ability to understand the charges and assist in his defense. The Court
21
     therefore remanded Mr. Trimmer to the custody of the Bureau of Prisons (“BOP”) for an
22
     evaluation of his competency to participate in the revocation hearing pursuant to 18 U.S.C. §§
23
     4241 and 4247. ECF Nos. 196, 198.
24
            Pursuant to the Court’s Order, Mr. Trimmer was subsequently transferred to a BOP
25
     facility. The BOP provided the Court and the parties with a written report and evaluation of
26
     Mr. Trimmer’s competency to participate further in the proceedings. The BOP’s report
 1   recommends that Mr. Trimmer be committed to a federal medical center for treatment for
 2   restoration to competency pursuant to 18 U.S.C. § 4241(c). On September 20, 2018, this Court
 3   held a status hearing to discuss the BOP’s report and evaluation of Mr. Trimmer. ECF No. 206.
 4   At the September 20, 2018 hearing, the parties did not oppose the BOP recommendation. The
 5   Court therefore ordered that Mr. Trimmer be committed to the BOP for treatment.
 6          This Court finds by a preponderance of the evidence that Mr. Trimmer is presently
 7   suffering from a mental disease or defect rendering him mentally incompetent to the extent that
 8   he is unable to understand the nature and consequences of the proceedings against him or to
 9   assist properly in his defense. See 18 U.S.C. § 4241(d).
10          Therefore, this Court ORDERS that:
11          (1) Mr. Trimmer be committed to the BOP custody for treatment for such a reasonable
12   time, not to exceed four months, as is necessary to determine whether there is a substantial
13   probability that in the foreseeable future he will attain the capacity to permit the proceedings to
14   go forward; and for an additional period of time until: (A) his mental condition is so improved
15   that the hearing on the revocation of conditional release may proceed, if the court finds that
16   there is substantial probability that within such additional period of time he will attain the
17   capacity to permit the proceedings to go forward; or (B) the pending petition against him is
18   disposed of according to law; whichever is earlier. See 18 U.S.C. § 4241(d)(1)-(2).
19          (2) The BOP is ordered to furnish this Court with a written report within three months
20   of Mr. Trimmer’s arrival to a Federal Medical Center that addresses whether there is a
21   substantial probability that in the foreseeable future Mr. Trimmer will attain the capacity to
22   permit the proceedings to go forward.
23   ///
24   ///
25   ///
26



                                                       2
 1          (3) This Court further recommends that Mr. Trimmer receive treatment at the Federal
 2   Medical Center in Rochester, Minnesota.
 3          DATED this 1st day of October, 2018.
 4
 5
 6
                                                   RICHARD F. BOULWARE, II
 7                                                 UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



                                                   3
